DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/01/2020.  Claims 1-6 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 05/01/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1-6, the claims commonly recite the claimed limitation of “wherein in the beam table, a peak direction of an array factor corresponding to each antenna weight vector is non-uniformly distributed in an angular space.”  This limitation is vague because there is no details of how the antenna weight vectors are formed and arranged in the beam table.  The claimed limitation appears to refer to an end result of the antenna weight vectors are being tabulated and stored in the beam team.  On the other hand, in the specification, pertaining the peak direction, it is disclosed "the difference between two peak directions adjacent to each other in the angular space varies depending on the angle difference from the direction orthogonal to the plane in which the antenna elements constituting the beamforming antenna 13 are arranged," in paragraph [0033]; "the densest in the direction orthogonal to the plane in which the antenna elements constituting the beamforming antenna 13 are arranged, and furthermore, is distributed so that the peak direction becomes gradually sparser as being away from the direction" in paragraph [0034]; and the details of beam table constituted by thirty-one antenna weight vectors and designed in references to guidelines (1) to (2) in paragraph [0036] in reference with the description of Table 2.  
In conclusion, the claimed limitation “wherein in the beam table, a peak direction of an array factor corresponding to each antenna weight vector is non-uniformly distributed in an angular space” is vague because it is unclear what portion of the description the Applicant is intended to refer to.  For examining purpose, the claimed limitation is examining as understood hereinbelow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of copending Application No. 16/864,312. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘312 Application Claim 1 Claims
A wireless communication device comprising:
A wireless communication device comprising:
a beamforming antenna; and
a beamforming antenna;
a beam former that sets a beam pattern of the beam forming antenna depending on an antenna weight vector selected from a beam table, wherein in the beam table, a peak direction of an array factor corresponding to each antenna weight vector is non-uniformly distributed in an angular space.
 beam tables in which a peak direction of an array factor corresponding to each antenna weight vector are non-uniformly distributed in an angular space, ; and a beanformer that sets a beam pattern of the beamforming antenna based on an antenna weight vector constituting one optimized beam table selected from the plurality of optimized beam tables.


	Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application overlaps claim scope of claim 1 of the ‘312 application and in that it claims variously and essentially the same limitations as those in claim 1 of the ‘312 application.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be the using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims using different wording but meaning is the same.  An obvious reason for doing so would be to seek a well-rounded protection for a disclosed invention.  Pertaining the difference depicted in the bolded words, it appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 2-6 are deemed obvious over the dependent claims 1-5 and 9 of the ‘312 application, respectively for the same rationales applied to base claim 1 as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 9,318,805) in view of Wang et al. (US 2016/0359230) (hereinafter “Wang”).
Regarding claim 1, in accordance with Jia reference entirety, Jia discloses . A wireless communication device (FIG. 1; 102 or 104) comprising: 
	a beamforming antenna  (FIG. 1; 108 or 112) (col. 4, lines 60-62: "the apparatuses 102 and 104 each employ four antennas and eight different beam patterns are shown for the apparatus 102."  Or col. 1, lines 33-34: “When apparatuses employ directional antenna systems for beamformed communication … via a beamformed link” and lines 53-54: “apparatuses that employ directional antenna system.” And col. 4, line 66 to col. 5, line 1: “The antenna systems 108 and 112 may employ various types of antenna design to achieve directional beam patter); and 
	a beam former that sets a beam pattern of the beam forming antenna depending on an antenna weight vector selected from a beam table,  (col. 1, lines 53-56: "apparatus maintains a beam weight data structure (hereafter referred to as a beam pattern table) that includes entries corresponding to each of the other apparatuses with which the apparatus communicates." And col. 5, lines 1-21: "An antenna array is but one example of such a design. An antenna array is a group of simple antenna elements such that signals running through them are of different amplitudes and phases. These amplitudes and phases are called antenna weights, and the set of the antenna weights is called the antenna weight vector (AWV). In a simplified model, each antenna element in an antenna array is an isotropic radiator. This implies that each antenna element by itself is an antenna of isotropic pattern, also known as omni-directional pattern. A further simplification assumes that antenna weights all have the same amplitude and a limited number of phases. For example, all antenna weights may take values from the set of { 1, -1, j, -j}. Such a restriction enables an antenna array configuration to be accomplished using 2 bits per antenna element. Each antenna pattern corresponds to a beam, which is in turn realized by an A WV. Antenna pattern selection is usually a trade-off between antenna gain and beam width. The higher the gain, the narrower the antenna array has to concentrate its energy radiation, thus the narrower the beam. Several examples of antenna patterns are described below.").
	It appears that Jia fails to further explicitly teach the claimed limitation of “wherein in the beam table, a peak direction of an array factor corresponding to each antenna weight vector is non-uniformly distributed in an angular space.”  However, such limitation lacks thereof from Jia is well-known and taught by Wang. 
	In an analogous art in the same field of endeavor, Wang teaches a host processor controls an apparatus by updating all the phase shifter values of a phased array antenna comprising, among other things, the limitations of “wherein in the beam table, a peak direction of an array factor corresponding to each antenna weight vector is non-uniformly distributed in an angular space” (Wang; para [0065]: “Two possible approaches for setting the phase shifter and gain equalizer values in the RF chain are described first. In approach 1, the phased-array beam is formed by loading each antenna element with specific phase shifter setting value (and gain equalizer setting value) from an antenna weight vector table. The antenna weight vector table contains a set of antenna weight vectors, in an embodiment, sixty-four (64). Each weight vector contains a set of phase shifter settings for all antenna elements. A table of phase shifter settings, (again e.g. 64) is stored in the local registers for each RF circuit chain corresponding to an antenna element. The antenna weight vector table consists of these local phase shifter registers. The values of phase shifter setting are pre-stored in the antenna weight vector table of each die and be used for pointing various beam directions, in this embodiment up to 64, typically, covering the vicinity of a particular beam direction in discretely chosen settings. The resolution of these discretely settings are chosen from system level study. Once the weight table is loaded, the host processor only needs to select which position in the antenna weight vector table to be used for the phase shifters. A specific position within the antenna weight vector table stores the antenna weight corresponding to a beam direction. The preferred embodiment uses a common register to store the address pointer of the position in the antenna weight vector table. The distribution of register addresses (via address pointer) rather than conventional antenna weights improves the antenna beam transition movement speed within the beam directional range covered by the antenna weight vector table. Note that only a single address pointer is disseminated for all the RFIC dies within the phased-array antenna for a beam direction.”).
Wang; para [0009]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venugopal et al. (US 11,101,862).
	Nishikawa et al. (US 10,009,895).
	Bollea et al. (US 2011/0026418).
Hoffmann et al. (US 2004/0114535).
Hoshino et al. (US 2009/0298509).
Cordeiro et al. (US 2016/0323755).
Lee et al. (US 2017/0366242).
Sur et al., WiFi-Assisted 60 GHz Wireless Networks, MobiCom'17, 14 pages, October 2017.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 2, 2022